- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-15194m COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2010. the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group and Related Persons ( ) Board of Directors ( X) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) (3) ADR (*) Common Minute Stock Split 17 Total ADR (*) Preferred Minute Stock Split 17 ADR (*) Preferred Minute Stock Split 17 ADR (*) Preferred Minute Stock Split 17 Total Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Direct w/ company Buy 17 Total Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Direct w/ company Buy 17 Total Shares Preferred Itaú Corretora Sell 01 Shares Preferred Itaú Corretora Sell 01 Shares Preferred Itaú Corretora Sell 01 Shares Preferred Itaú Corretora Sell 01 Shares Preferred Itaú Corretora Sell 01 35 Shares Preferred Itaú Corretora Sell 21 Total Sell Final Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2010, the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common Shares Preferred ADR (*) Preferred 0 Simple Debentures 2nd tranche, due in 6 years, of nominative, book entry, non-share convertible, subordinated debentures Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Itaú Corretora Buy 01 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 02 Shares Common Credit Suisse Buy 07 Shares Common Credit Suisse Buy 07 Shares Common Credit Suisse Buy 07 Shares Common Credit Suisse Buy 07 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Credit Suisse Buy 08 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 80 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 4 Shares Common Minute Stock Split 17 64 Shares Common Minute Stock Split 17 Shares Common Minute Stock Split 17 4 Shares Common Minute Stock Split 17 4 Shares Common Minute Stock Split 17 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 27 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Shares Common Link Corretora Buy 28 Total Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Shares Preferred Minute Stock Split 17 Total Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 01 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 02 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 03 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 06 Shares Common Credit Suisse Sell 07 Shares Common Credit Suisse Sell 07 Shares Common Credit Suisse Sell 07 Shares Common Credit Suisse Sell 07 Shares Common Credit Suisse Sell 07 Shares Common Credit Suisse Sell 07 Total Sell Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 01 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 85 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Shares Preferred Credit Suisse Sell 02 Total Sell Final Balance Securities/ Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common Shares Preferred ADR (*) Preferred 0 Simple Debentures 2nd tranche due in 6 years, of nominative book entry, non-share convertible, subordinated debentures (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information, (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others, (3) Quantity multiplied by price, Note: These consolidated According to Minute must have information by group: Directors, Management (which have not been included in the Board of Directors), etc, (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2010, the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas  AmBev Group & related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Minute Stock Split 17 24 Shares Common Minute Stock Split 17 Total Final Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common (1) When filing in the form, delete the lines that do not have any information, If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information, (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others, (3) Quantity multiplied by price, Note: These consolidated According to Minute must have information by group: Directors, Management (which have not been included in the Board of Directors), etc, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 10, 2011 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
